Cite as 2014 Ark. 262

                SUPREME COURT OF ARKANSAS
                                        No.   CV-14-125

MICHAEL JAMES CROSSNO                              Opinion Delivered   May 29, 2014
                    APPELLANT
                                                   PRO SE MOTIONS FOR
V.                                                 CONTINUANCE, TO SUPPLEMENT
                                                   RECORD, AND TO REDESIGNATE
                                                   MOTION TO SUPPLEMENT RECORD,
JOHN FELTS, CHAIRMAN, ARKANSAS                     [JEFFERSON COUNTY CIRCUIT
PAROLE BOARD                                       COURT, NO. 35CV-13-580]
                       APPELLEE
                                                   HONORABLE JODI RAINES DENNIS,
                                                   JUDGE

                                                   APPEAL DISMISSED; MOTIONS
                                                   MOOT.


                                         PER CURIAM


       In 2013, appellant Michael James Crossno filed, pursuant to Arkansas Code Annotated

section 25-15-212 (Repl. 2002) of the Administrative Procedure Act (“APA”), a pro se petition

for judicial review. In the petition, he contended that the Chairman of the Arkansas Parole

Board had erred by denying him release on parole. The circuit court dismissed the petition, and

appellant has lodged a pro se appeal here from the order.

       Now before us are appellant’s pro se motions seeking an extension of time to file his

brief-in-chief, to supplement the record, and to rename the request to supplement the record.

Because it is clear that the circuit court did not err in dismissing the petition, the appeal is

dismissed, and appellant’s motions are moot. See Lee v. Ark. Dep’t of Corr. Records Dep’t, 2012
Ark. 342 (per curiam).

       First, under the APA, a petition for judicial review must be filed within thirty days after
                                      Cite as 2014 Ark. 262

service of the agency’s final decision on the petitioner. Ark. Code Ann. § 25-15-212(b). This

thirty-day period begins to run when the petitioner is served with a copy of the decision being

challenged. Lee, 2012 Ark. 342. When a petition is filed outside the thirty-day window, it is

untimely, and a petitioner is precluded from seeking relief under the APA. Id. Appellant stated

in his petition that he was granted parole on April 11, 2013, but that the decision was reversed

on July 11, 2013. Appellant further contended that the final decision of the parole board was

issued on October 15, 2013. His petition for judicial review was not filed until December 9,

2013. While appellant refers to other actions by the parole board, none took place within thirty

days before the filing on December 9, 2013, of the petition for judicial review. The record

supports the conclusion that the petition filed December 9, 2013, was filed more than thirty days

after appellant had been served with a copy of the parole board’s final decision.

       In addition to being untimely filed, the petition for judicial review was subject to

dismissal because the petition failed to state a valid claim of a due-process violation. There is

no constitutional right or entitlement to parole that would invoke due-process protection. Cridge

v. Hobbs, 2014 Ark. 153 (per curiam) (citing Michalek v. Lockhart, 292 Ark. 301, 730 S.W.2d 210

(1987)).

       Finally, appellant’s complaint was barred by sovereign immunity under article 5, section

20, of the Arkansas Constitution. Because sovereign immunity is jurisdictional immunity from

suit, jurisdiction must be determined entirely from the pleadings. Bd. of Tr. v. Burcham, 2014 Ark.
61. Article 5, section 20, of the Arkansas Constitution provides that the State of Arkansas shall

never be made a defendant in any of her courts. Id. We have extended the doctrine of sovereign



                                                2
                                        Cite as 2014 Ark. 262

immunity to include state agencies. Id.

        When the pleadings show that the action is, in effect, one against the State, the circuit

court acquires no jurisdiction. Id. A suit against a state official in his or her official capacity is

not a suit against that person, but rather is a suit against that official’s office. Brown v. Ark. State

HVACR Lic. Bd., 336 Ark. 34, 984 S.W.2d 402 (1999). In determining whether the doctrine of

sovereign immunity applies, the court must decide if a judgment for the plaintiff will operate to

control the action of the State or subject it to liability. Burcham, 2014 Ark. 61. If so, the suit is

one against the State and is barred by the doctrine of sovereign immunity, unless an exception

to sovereign immunity applies. Ark. Dep’t of Cmty. Corr. v. City of Pine Bluff, 2013 Ark. 36, ___

S.W.3d ___.

        This court has recognized three ways in which a claim of sovereign immunity may be

surmounted: when the State is the moving party seeking specific relief, when an act of the

legislature has created a specific waiver of sovereign immunity, and when the state agency is

acting illegally or if a state-agency officer refuses to do a purely ministerial action required by

statute. Id. Additionally, a state agency may be enjoined if it can be shown that the pending

action of the agency is ultra vires or without the authority of the agency, or that the agency is

about to act in bad faith, arbitrarily, capriciously, and in a wantonly injurious manner. See

Burcham, 2014 Ark. 61. None of the exceptions are applicable to the instant case. Appellant’s

petition was clearly intended to control the actions of the chairman of the parole board, and

appellant made no showing that sovereign immunity should not apply to that party.

        Appeal dismissed; motions moot.

        Michael James Crossno, pro se appellant.

        No response.



                                                   3